On Application for Rehearing.
(June 30, 1904.)
PER CURIAM.
The damages for which judgment is allowed in this case being on a contract, and being, moreover, liquidated, interest should have been allowed from judicial demand.
It seems, also, that the New Orleans & Pontehartrain Railway Company has been subrogated to the rights of the plaintiff.
In these respects the decree heretofore handed down must be amended. This, however, can be done without the granting of a rehearing.
It is therefore ordered, adjudged, and decreed that the decree of this court herein be amended so as to read as follows:
The judgment appealed from is affirmed in so far as it dismisses the suit of plaintiff as against the National Surety Company, with costs. In other respects it is set aside: and
It is now ordered, adjudged, and decreed that the New Orleans & Pontehartrain Railway Company, assignee and transferee of *415the Orleans & Jefferson Railway Company, Limited, original plaintiff, have judgment against the International Construction Company for the sum of $36,500, with legal interest from October 12, 1900, and against E. M. Costello and M. D. Burke, jointly, for the same debt and sum; costs in both courts to be paid by the International Construction Company and by E. M. Costello and M. D. Burke.